ORDER
This case came before a panel of this court on November 16, 1994 pursuant to an order requiring both parties to appear and show cause why this appeal should not be summarily decided.
The plaintiff appeals from the entry of summary judgment in favor of the defendant. The plaintiff individually and without joining her union as a party moved to vacate an arbitration award which upheld her termination. The defendant objected on a variety of grounds, including plaintiffs lack of standing. The plaintiffs complaint was dismissed by the Superior Court on the ground that she lacked standing.
It is well-settled that arbitration is a contractual matter agreed upon by parties. Only parties to the collective bargaining agreement may be compelled to arbitrate. Cement Masons Int’l Assoc. Local40 v. Contracting Plasterers, 619 A.2d 838 (R.I.1993). It is therefore the opinion of this panel that plaintiff lacked standing in the Superior Court action.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this panel concludes that cause has not been shown. The plaintiffs appeal is denied and dismissed, and the judgment appealed from is affirmed.
WEISBERGER, Acting C.J., did not participate.